As filed with the Securities and Exchange Commission on February 26, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 87.1% Air Transportation: 9.3% Delta Air Lines, Inc. $ Southwest Airlines Co. United Continental Holdings, Inc. * Basic Materials Manufacturing: 7.9% Builders FirstSource, Inc. * Eagle Materials, Inc. Encore Wire Corp. U.S. Silica Holdings, Inc. Computer & Electronic Products: 7.2% GoPro, Inc. * Micron Technology, Inc. * Construction: 2.3% DR Horton, Inc. Depository Credit Intermediation: 3.7% Legg Mason, Inc. Texas Capital BancShares, Inc. * Veritex Holdings, Inc. * Food & Beverage Manufacturing: 2.6% Tyson Foods, Inc. Food Services: 3.3% Luby's, Inc. *,1,2 Rocky Mountain Chocolate Factory, Inc. 1,2 Freight Transportation: 1.7% YRC Worldwide, Inc. * Internet Services: 2.5% Facebook, Inc. * PFSweb, Inc. * Manufacturing: 2.0% The Dixie Group, Inc. *,1 Mining, Oil & Gas Extraction: 17.2% Comstock Resources, Inc. 1 EnLink Midstream, LLC Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc. * Hyperdynamics Corp. * Matador Resources Co. * Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc. * Transocean Ltd. Motor Vehicle Manufacturing: 1.6% Polaris Industries, Inc. Natural Gas Distribution: 0.8% Clean Energy Fuels Corp. * Pharmaceuticals: 2.6% Agios Pharmaceuticals, Inc. * Publishing Industries: 2.3% A.H. Belo Corp. - Class A 1 Rail Transportation: 1.1% Kansas City Southern Rental & Leasing: 2.1% United Rentals, Inc. * Retail Trade: 11.0% Costco Wholesale Corp. The Home Depot, Inc. J.C. Penney Co., Inc. * Signet Jewelers Ltd. Telecommunications: 1.9% Mavenir Systems, Inc. * Transportation Equipment: 4.0% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $311,456,036) PARTNERSHIPS & TRUSTS: 7.8% Land Ownership & Leasing: 7.8% Texas Pacific Land Trust 1 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 4.8% Apparel Manufacturing: 0.1% Fossil Group, Inc. Expiration: January 2015, Exercise Price: $90.00 Computer & Electronic Products: 1.9% Apple, Inc. Expiration: January 2015, Exercise Price: $85.00 Expiration: April 2015, Exercise Price: $80.00 Food & Beverage Manufacturing: 0.5% Keurig Green Mountain, Inc. Expiration: January 2015, Exercise Price: $90.00 Internet Services: 0.4% Alibaba Group Holding Ltd. Expiration: January 2015, Exercise Price: $80.00 Pharmaceuticals: 0.5% Johnson & Johnson Expiration: January 2015, Exercise Price: $110.00 Expiration: April 2015, Exercise Price: $110.00 Expiration: April 2015, Exercise Price: $92.50 Rail Transportation: 0.5% Union Pacific Corp. Expiration: May 2015, Exercise Price: $100.00 Retail Trade: 0.9% Ulta Salon Cosmetics & Fragrance, Inc. Expiration: January 2015, Exercise Price: $105.00 Expiration: March 2015, Exercise Price: $105.00 TOTAL CALL OPTIONS PURCHASED (Cost $13,963,205) Shares SHORT-TERM INVESTMENTS: 0.0% Money Market Fund: 0.0% Fidelity Money Market Portfolio - Select Class, 0.02% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $772) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $333,154,861) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. Share Balance March 31, 2014 Purchases Sales Share Balance December 31, 2014 Realized Gain (Loss) Dividend Income Value December 31, 2014 Acquisition Cost A.H. Belo Corp.- Class A $ Comstock Resources, Inc. - - $
